TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 24, 2020



                                     NO. 03-19-00646-CV


                                        C. O., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            APPEAL FROM 21ST DISTRICT COURT OF LEE COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order of termination signed by the trial court on September 13, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.